EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lin C. Hsu on 20 June 2022.
The application has been amended as follows (amending claims 5, 12, and 19 to include periods): 
5. (Amended) The method of claim 1, further comprising: training a deep learning engine to generate the plurality of modeled velocity graphs based on training data of measured saccades of test subjects.
12. (Amended) The computer system of claim 8, the method further comprising: training a deep learning engine to generate the plurality of modeled velocity graphs based on training data of measured saccades of test subjects.
19. (Amended) The non-transitory computer-readable medium of claim 15, further comprising: program instructions for training a deep learning engine to generate the plurality of modeled velocity graphs based on training data of measured saccades of test subjects.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known head mounted display saccade detection configurations thereof. However, none of the references alone or in combination teach: “A method, comprising: tracking gaze direction of an eye of a user to determine movement of the eye as the user is viewing a display of a head mounted display (HMD), wherein the gaze direction is measured with respect to the display; determining a plurality of velocities of the movement of the eye at a plurality of sample points captured along a trajectory for the movement of the eye; building a velocity graph based on the plurality of velocities; accessing a plurality of modeled velocity graphs of saccade models to identify a modeled velocity graph corresponding to a modeled saccade that fits the velocity graph associated with the movement of the eye; and predicting a landing point of the eye on the display of the HMD based on the modeled saccade.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626